Citation Nr: 0016392	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-01 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from January 1943 
to November 1945.  

This appeal arises from a July 1994 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied service connection for the cause of the 
veteran's death.  

Furthermore, in a June 2000 statement, the appellant's 
representative raised a motion for a finding of clear and 
unmistakable error (CUE) an August 1982 decision of the Board 
of Veterans' Appeals (Board) which, in pertinent part, 
determined that a new factual basis had not been presented, 
since the RO's final January 1977 denial of service 
connection for organic heart disease, which would thus permit 
the grant of service connection for heart disease.  The 
appellant's CUE motion will be considered in a separate 
decision.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
respiratory failure due to chronic interstitial pulmonary 
fibrosis.  

2.  At the time of the veteran's death, service connection 
had been established for an anxiety reaction, which was 
evaluated as 70 percent disabling.  

3.  The appellant has not presented competent medical 
evidence of a causal relationship between the cause of the 
veteran's death and his service or his service-connected 
anxiety reaction.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A 
service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  A 
well-grounded claim for service connection for the cause of 
the veteran's death, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that the veteran's death resulted from a disability 
incurred in or aggravated by service.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the development of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

Throughout the current appeal in the present case, the 
appellant has asserted that the veteran's service-connected 
anxiety reaction caused the chronic interstitial pulmonary 
fibrosis which led to his death.  In the alternative, the 
appellant has claimed that the veteran's chronic interstitial 
pulmonary fibrosis was incurred during his active military 
duty.  

With regard to the appellant's contention that the chronic 
interstitial pulmonary fibrosis which caused the veteran's 
death was incurred during his active military duty, the Board 
notes that this assertion is not supported by the competent 
medical evidence of record.  Available service medical 
records reflect treatment for acute bronchitis in July 1943 
and bronchial pneumonia in January 1944.  The November 1945 
separation examination showed that the veteran's lungs were 
normal.  Pertinent post-service medical records demonstrate 
treatment for pulmonary disorders, variously described as 
interstitial lung disease, interstitial fibrosis, and 
idiopathic pulmonary fibrosis, from 1989 until the veteran's 
death in March 1994.  The veteran's terminal hospitalization 
records reflect treatment for end-stage pulmonary fibrosis.  
Significantly, the claims folder contains no competent 
medical evidence which associates the pulmonary fibrosis 
which caused the veteran's death to his service.  

With regard to the appellant's contention that the veteran's 
service-connected anxiety reaction caused the chronic 
interstitial pulmonary fibrosis which resulted in his death, 
the Board notes that this assertion is also not supported by 
the competent medical evidence of record.  The Board has 
thoroughly reviewed the medical reports which have been 
obtained and associated with the veteran's claims folder.  
Significantly, these medical records do not provide competent 
evidence associating the veteran's service-connected anxiety 
reaction with the chronic interstitial pulmonary fibrosis 
that led to his death.  The portions of medical treatises 
concerning idiopathic pulmonary fibrosis, as well as the 
copies of articles from the appellant's representative, do 
not provide competent evidence of such a nexus.  

The only evidence contained in the claims folder which would 
tends to establish that the chronic interstitial pulmonary 
fibrosis which caused the veteran's death was incurred during 
his active military duty or resulted from his 
service-connected anxiety reaction is the appellant's own 
contentions, as set forth in various correspondence received 
by VA.  Significantly, the pertinent medical records which 
have been obtained and associated with the claims folder 
simply reflect current treatment for, and examination of, the 
veteran's pulmonary and anxiety disorders and do not discuss 
the etiology of his chronic interstitial pulmonary fibrosis 
or the effect of his service-connected anxiety reaction on 
his pulmonary pathology.  As the appellant has not been shown 
to be a medical expert, she is not qualified to express an 
authoritative and probative opinion concerning any medical 
causation (and etiology) of the chronic interstitial 
pulmonary fibrosis which led to the veteran's death.

As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation (see Jones v. Brown, 
7 Vet.App. 134, 137 (1994)), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  For 
the same reasons, the appellant's assertions that the 
veteran's service-connected anxiety reaction contributed to 
his death, cannot be accepted as competent evidence for the 
purpose of satisfying the nexus requirement.  Accordingly, 
because the appellant has failed to produce any competent 
medical evidence of any connection between the cause of the 
veteran's death and his service or his service-connected 
anxiety reaction, her claim for service connection for the 
cause of the veteran's death must be denied as not 
well-grounded.  

Also in the June 2000 statement, the appellant's 
representative cited a portion of the VA Manual 21-1 as well 
as a regulatory provision as support for the contention that 
VA has a continuing obligation to assist appellants in the 
development of their claims, even ones that are not 
well-grounded.  However, because the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to develop this 
claim further.  See Morton v. West, 12 Vet.App. 477, 485-486 
(1999).  See also Meyer v. Brown, 9 Vet.App. 425, 434 (1996).  
The Board is bound by decisions of the United States Court of 
Appeals for Veterans Claims.  

If the appellant wishes to submit additional pertinent 
treatment records, she may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
appellant of the elements necessary to render her claim well 
grounded and to explain to her the reason that her current 
attempt fails to meet the well-grounded requirements.  




ORDER

Evidence of a well-grounded claim not having been submitted, 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

